306 N.Y. 805 (1954)
Francis J. Mulligan, Public Administrator of The County of New York, as Administrator of The Estate of Margaret Carter, Deceased, Appellant,
v.
Travelers Insurance Company, Respondent.
Court of Appeals of the State of New York.
Argued January 5, 1954.
Decided March 4, 1954
Waldemar J. Dittmar, Joseph T. Arenson and Lester C. Gelinas for appellant.
William A. Roe and Louis P. Galli for respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ. Taking no part: VAN VOORHIS, J.
Judgment affirmed, with costs; no opinion.